Title: Abigail Adams to Nathaniel Willis?, 4 January 1781
From: Adams, Abigail
To: Willis, Nathaniel


     
      Dear Sir
      
       Braintree, ante 4 January 1781
      
     
     Your favour of december 21 was deliverd me enclosing the extract relative to Mr. Hutchinson. As you were pleased to express an approbation of it, and to suggest a publication of it, I have returnd it, that you may make that use of it if you think proper. In a Letter from Mr. Adams dated the 25 of Sepbr. he writes me that the late orders he had received from Congress would oblige him to a continuance in Holland till countermanded. Britain thought not of peace. She forgot the State of Ireland, France, Spain, West Indies, N. America, the Armed Neutrality of the Maritime powers and their own distracted state in their joy for the News of Charlstown. That the Ways of Heaven were dark and intricate. It seems as if they were permitted to have Success enough to lead them on, untill they become the most striking Spectacle of Horrour that ever was seen. That they were revenging the loss of their power upon those who had uniformly endeavourd to save it. Burk, Kepple, Sawbridge, Hartly, all thrown out.
     Ought not this to convince every American of the importance of Independance and the wretched State of Slavery and Subjugation they must submit to by a reunion with her.
     I take this opportunity Sir to enclose to you a coppy of a Letter which I wish to see published. The writer is well known to you and the Letter stands not in need of any enconium of mine. I requested that it might be given to the publick, and obtaind permission. I thought it might serve in some measure as an Antidote to the poison so profusely administered by this celebrated Letter Writer. His Lordship has most certainly laid himself open to the utmost severity of Female pens—but you will find in this Letter Elegance of Stile, Solidity of Judgement, discernment and penetration which would do honour to either Sex but which peculiarly distinguish this Lady. You will be so good Sir as to introduce it in the publick paper secreting the Ladys name and place of abode.
     
      I have the Honour to be with a respectfull esteem your Friend and Humble Servant,
      A A
     
    